DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on February 8, 2022.
Claims 1-17 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2022 and August 2, 2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura (JP 2014-144627 A, also published as JP6048664 B2, a copy of English machine translation has also been attached, hereinafter as “Matsuura”).
With regard to claim 1, the claim is drawn to an image forming apparatus (see Matsuura, i.e. in Fig. 1-2, disclose the image forming system) comprising: 
processing circuitry (see Matsuura, i.e. in Fig. 2, disclose the control CPU 113) configured to: 
receive a timing selected for re-forming an image (see Matsuura, i.e. in para. 73, discloses that “it is assumed that reprinting is automatically performed, reprinting may be performed at a predetermined timing without immediately performing reprinting…”); and 
re-form the image determined to be defective based on information about the image formed on a first conveyance medium, on a second conveyance medium at the selected timing (see Matsuura, i.e. in Fig. 2, para. 46 and etc., disclose that “an in-line sensor 25 for detecting an output image of the surface of the paper P conveyed through the conveyance path 23 is disposed in the conveyance path 23. The in-line sensor 25 is capable of detecting an output image with a length corresponding to a maximum width of the sheet P, and may be a CCD, a CMOS, or the like arranged in a direction intersecting the sheet conveying direction (e.g., orthogonal direction). The in-line sensor 25 corresponds to an image detection unit and a defect detection unit of the present invention. In addition, an in-line sensor may be disposed on the upper and lower surfaces of the paper, so that images on the front and rear surfaces of the paper can be detected simultaneously or simultaneously…”; also see para. 73, abstract and etc.).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
With regard to claim 2, the claim is drawn to the image forming apparatus according to claim 1, wherein the processing circuitry is con figured to: stop image formation on another first conveyance medium subsequent to the first conveyance medium at the selected timing; re-form the image on the second conveyance medium; and resume the image formation on said another first conveyance medium (see Matsuura, i.e. in Fig. 7 and in para. 71, discloses that “[0071] If judged with it being a poor page at Step S3 (Step S3, Yes), the feed treatment from a paper feed tray will be suspended (Step s4), and the paper made into the poor page and the paper in the other insides of a plane will be delivered to the same delivery place as the delivery place in front of a poor judging as ** paper (step S5). Next, a page for start of reprinting is set as a page determined to be defective (step s 6), a sheet discharge destination is changed to a sheet discharge destination different from that immediately before the determination of failure (step s7), and the process returns to step S 1 to execute a printing process for a page corresponding to the sheet and a subsequent page”). 
With regard to claim 4, the claim is drawn to the image forming apparatus according to claim 1, wherein the processing circuitry is configured to: stop image formation on another first conveyance medium subsequent to the first conveyance medium at the selected timing; re-form the image on the second conveyance medium; and resume the image formation on said another first conveyance medium, regardless of whether the image re-formed on the second conveyance medium is defective (see Matsuura, i.e. in Fig. 7 and in para. 71, discloses that “[0071] If judged with it being a poor page at Step S3 (Step S3, Yes), the feed treatment from a paper feed tray will be suspended (Step s4), and the paper made into the poor page and the paper in the other insides of a plane will be delivered to the same delivery place as the delivery place in front of a poor judging as ** paper (step S5). Next, a page for start of reprinting is set as a page determined to be defective (step s 6), a sheet discharge destination is changed to a sheet discharge destination different from that immediately before the determination of failure (step s7), and the process returns to step S 1 to execute a printing process for a page corresponding to the sheet and a subsequent page”).
With regard to claim 5, the claim is drawn to the image forming apparatus according to claim 1, wherein options of the timing for re-forming the image includes selection of a separation position, and wherein the processing circuitry is configured to re-form the image on the second conveyance medium at the separation position selected by the selection (see Matsuura, i.e. in para. 75-76, discloses, among others, that “the start page of the reprint is set to the first page of the delimiter including the page determined to be defective (step s 14), and the discharge destination is changed to the discharge destination different from that immediately before the determination of the defect (step s 15) Returning to step S 10, printing processing is executed so as to continue reprinting of the page corresponding to the sheet of paper and printing of the subsequent page. According to the above procedure, it is possible to easily confirm the last page of the sheet of paper by printing the sheet of paper to the division. Note that, as a partition, a final page of a part, a tab partition, and the like are exemplified…”). 
With regard to claim 6, the claim is drawn to the image forming apparatus according to claim 5, wherein options of the separation position include any one of a separation of job, a separation of copy, and a page interval designation (see Matsuura, i.e. in para. 75-76, discloses, among others, that “the start page of the reprint is set to the first page of the delimiter including the page determined to be defective (step s 14), and the discharge destination is changed to the discharge destination different from that immediately before the determination of the defect (step s 15) Returning to step S 10, printing processing is executed so as to continue reprinting of the page corresponding to the sheet of paper and printing of the subsequent page. According to the above procedure, it is possible to easily confirm the last page of the sheet of paper by printing the sheet of paper to the division. Note that, as a partition, a final page of a part, a tab partition, and the like are exemplified…”).
With regard to claim 7, the claim is drawn to the image forming apparatus according to claim 1, wherein the processing circuitry is configured to perform control of ejecting a third conveyance medium before ejection of the second conveyance medium on which the image determined to be defective is re-formed (see Matsuura, i.e. in para. 75-77, discloses that “… [0076]Note that, in each of the above procedures, after the sheet of paper is discharged to the discharge destination immediately before the determination of the failure, the sheet of paper that has been re-printed on another sheet of paper is discharged, but the sheet of paper that includes the information about the sheet of paper may be discharged at the discharge destination of the sheet of paper.  [0077]Next, a description will be given of a procedure for discharging a sheet containing information on a sheet of paper based on a flowchart shown in FIG. 10. The following procedure is controlled by control CPU 113. When printing is started, normal printing processing is executed (step s 20), and an image of the sheet (output sheet) on which an image has been formed is read by an in-line sensor (step s 21). Next, based on the read image data, it is determined whether or not the sheet is a defective page (step s 2). 2). If it is determined that the page is not a defective page (step s 22, No), the paper is discharged to a predetermined paper discharge destination and, at the same time, it is determined whether or not printing is completed (step S 28), and if the paper is not completed (step s 28 : No), the process returns to step s 20 and the process returns to step S 28…”). 
With regard to claim 8, the claim is drawn to the image forming apparatus according to claim 7, wherein the processing circuitry is configured to perform control of forming information of a page including the image determined to be defective, on the third conveyance medium (see Matsuura, i.e. in para. 75-77, discloses that “… [0076]Note that, in each of the above procedures, after the sheet of paper is discharged to the discharge destination immediately before the determination of the failure, the sheet of paper that has been re-printed on another sheet of paper is discharged, but the sheet of paper that includes the information about the sheet of paper may be discharged at the discharge destination of the sheet of paper.  [0077]Next, a description will be given of a procedure for discharging a sheet containing information on a sheet of paper based on a flowchart shown in FIG. 10. The following procedure is controlled by control CPU 113. When printing is started, normal printing processing is executed (step s 20), and an image of the sheet (output sheet) on which an image has been formed is read by an in-line sensor (step s 21). Next, based on the read image data, it is determined whether or not the sheet is a defective page (step s 2). 2). If it is determined that the page is not a defective page (step s 22, No), the paper is discharged to a predetermined paper discharge destination and, at the same time, it is determined whether or not printing is completed (step S 28), and if the paper is not completed (step s 28 : No), the process returns to step s 20 and the process returns to step S 28…”).
With regard to claim 9, the claim is drawn to the image forming apparatus according to claim 1, wherein options of the timing for re-forming the image include an option of re- forming the image in response to a detection of a defect in the image (see Matsuura, i.e. in para. 73, discloses that “[0073] Although, in the above description, it is assumed that reprinting is automatically performed, reprinting may be performed at a predetermined timing without immediately performing reprinting….”), and 
wherein the processing circuitry is configured to re-form the image on the second conveyance medium in response to the detection of a defect in the image, when the option of re-forming the image in response to the detection of a defect in the image is selected (see Matsuura, i.e. in para. 75-76, discloses that “[0075]If it is determined in step s 12 that the page is a defective page (Yes in step S 12), paper feeding is continued, and the paper is printed on the partition page until the paper discharge destination immediately before the defective page determination (step S 13). After completion of printing up to the section division, paper feeding is stopped. Next, the start page of the reprint is set to the first page of the delimiter including the page determined to be defective (step s 14), and the discharge destination is changed to the discharge destination different from that immediately before the determination of the defect (step s 1). 5) Returning to step S 10, printing processing is executed so as to continue reprinting of the page corresponding to the sheet of paper and printing of the subsequent page. According to the above procedure, it is possible to easily confirm the last page of the sheet of paper by printing the sheet of paper to the division. Note that, as a partition, a final page of a part, a tab partition, and the like are exemplified…”). 
With regard to claim 10, the claim is drawn to the image forming apparatus according to claim 9, wherein the processing circuitry is configured to perform control of ejecting a third conveyance medium before and after ejection of the second conveyance medium in which the image determined to be defective is re-formed, when the option of re-forming the image in response to the detection of a defect in the image is selected (see Matsuura, i.e. in para. 75-76, discloses that “[0075]If it is determined in step s 12 that the page is a defective page (Yes in step S 12), paper feeding is continued, and the paper is printed on the partition page until the paper discharge destination immediately before the defective page determination (step S 13). After completion of printing up to the section division, paper feeding is stopped. Next, the start page of the reprint is set to the first page of the delimiter including the page determined to be defective (step s 14), and the discharge destination is changed to the discharge destination different from that immediately before the determination of the defect (step s 1). 5) Returning to step S 10, printing processing is executed so as to continue reprinting of the page corresponding to the sheet of paper and printing of the subsequent page. According to the above procedure, it is possible to easily confirm the last page of the sheet of paper by printing the sheet of paper to the division. Note that, as a partition, a final page of a part, a tab partition, and the like are exemplified.”). 
With regard to claim 11, the claim is drawn to an image forming apparatus (see Matsuura, i.e. in Fig. 1-2, disclose the image forming system 1) comprising: 
an inspection device including a sensor configured to acquire information about an image formed on a first conveyance medium (see Matsuura, i.e. in Fig. 2, 4, 6 and etc., disclose the relay device 20, and further in para. 46 and etc., disclose that the relay device 20 comprises “an in-line sensor 25 for detecting an output image of the surface of the paper P conveyed through the conveyance path 23 is disposed in the conveyance path 23. The in-line sensor 25 is capable of detecting an output image with a length corresponding to a maximum width of the sheet P, and may be a CCD, a CMOS, or the like arranged in a direction intersecting the sheet conveying direction (e.g., orthogonal direction). The in-line sensor 25 corresponds to an image detection unit and a defect detection unit of the present invention. In addition, an in-line sensor may be disposed on the upper and lower surfaces of the paper, so that images on the front and rear surfaces of the paper can be detected simultaneously or simultaneously…”; also see para. 73, abstract and etc.), and 
	a first processing circuitry configured to determine whether the image formed on the first conveyance medium is defective, based on the information acquired by the sensor (see Matsuura, i.e. in Fig. 2, disclose the control CPU 113, and in para. 52-54, discloses that “[0052] Further, the control block 110 includes a control CPU 113, and a DRAM control IC 111 is connected to the control CPU 113. A RAM 114 is connected to the control CPU 113, and is used as a working area for the operation of the control CPU 113 or for temporary storage of data. Further, a nonvolatile memory 115 composed of a flash memory or the like is connected to the control CPU 113. In the nonvolatile memory 115, initial print setting information of the image forming apparatus 10 is set. A machine setting information such as process control parameters, an initial data of an output setting, a designation for reading an output image, a classification of a factor in a case where a read image is judged to be defective, a reference in each factor when determining a defect, a program for operating a control CPU 113, and the like are stored. The RAM 114, the nonvolatile memory 115,HDD119 , and the like can function as a storage unit…”); and 
a printer (see Matsuura, i.e. in fig. 2, disclose the image forming apparatus 10) including 
	a second processing circuitry (see Matsuura, i.e. in para. 59, discloses the controller control unit 163 which controls the entire image processing unit (print and scanner controller) …) configured to: 
		receive a timing selected for re-forming the image (see Matsuura, i.e. in para. 73, discloses that “it is assumed that reprinting is automatically performed, reprinting may be performed at a predetermined timing without immediately performing reprinting…”); and 
		re-form the image determined to be defective by the first processing circuitry, on a second conveyance medium at the selected timing (see Matsuura, i.e. in Fig. 2, para. 46 and etc., disclose that “an in-line sensor 25 for detecting an output image of the surface of the paper P conveyed through the conveyance path 23 is disposed in the conveyance path 23. The in-line sensor 25 is capable of detecting an output image with a length corresponding to a maximum width of the sheet P, and may be a CCD, a CMOS, or the like arranged in a direction intersecting the sheet conveying direction (e.g., orthogonal direction). The in-line sensor 25 corresponds to an image detection unit and a defect detection unit of the present invention. In addition, an in-line sensor may be disposed on the upper and lower surfaces of the paper, so that images on the front and rear surfaces of the paper can be detected simultaneously or simultaneously…”; also see para. 73, abstract and etc.).                
With regard to claim 16, the claim is drawn to an image forming method to be performed by a computer, the image forming method comprising: reading an image formed on a first conveyance medium to obtain read image data; receiving a timing selected for re-forming the image; and re-forming the image determined to be defective on a second conveyance medium at the selected timing, based on the read image data (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, also incorporated by reference herein).
With regard to claim 17, the claim is drawn to a non-transitory storage medium storing computer-readable program code that, when executed by a computer, causes the computer to execute: reading an image formed on a first conveyance medium to obtain read image data; receiving a timing selected for re-forming the image; and re-forming the image determined to be defective on a second conveyance medium at the selected timing, based on the read image data (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, also incorporated by reference herein; in addition, in Matsuura, i.e. in para. 52, discloses that “a program for operating a control CPU 113, and the like are stored. The RAM 114, the nonvolatile memory 115,HDD119 , and the like can function as a storage unit”). 

Allowable Subject Matter
With regard to Claims 3 and 12-15, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Matsuura, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming apparatus according to claim 1, wherein the processing circuitry is configured to: stop image formation on another first conveyance medium subsequent to the first conveyance medium at the selected timing; re-form the image on the second conveyance medium; determine whether the image re-formed on the second conveyance medium is defective; resume the image formation on said another first conveyance medium, in response to a determination that the image re-formed on the second conveyance medium is not defective; and stop the image formation on said another first conveyance medium in response to a determination that the image re-formed on the second conveyance medium is defective”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Matsuura. 
With regard to claim 12, the closest prior arts of record, Matsuura, discloses the teachings, among others, such as “… image forming apparatus according to claim 11, wherein the second processing circuitry is configured to perform control of ejecting a third conveyance medium before ejection of the second conveyance medium” (see Matsuura, i.e. in para. 75-77, discloses that “… [0076]Note that, in each of the above procedures, after the sheet of paper is discharged to the discharge destination immediately before the determination of the failure, the sheet of paper that has been re-printed on another sheet of paper is discharged, but the sheet of paper that includes the information about the sheet of paper may be discharged at the discharge destination of the sheet of paper.  [0077]Next, a description will be given of a procedure for discharging a sheet containing information on a sheet of paper based on a flowchart shown in FIG. 10. The following procedure is controlled by control CPU 113. When printing is started, normal printing processing is executed (step s 20), and an image of the sheet (output sheet) on which an image has been formed is read by an in-line sensor (step s 21). Next, based on the read image data, it is determined whether or not the sheet is a defective page (step s 2). 2). If it is determined that the page is not a defective page (step s 22, No), the paper is discharged to a predetermined paper discharge destination and, at the same time, it is determined whether or not printing is completed (step S 28), and if the paper is not completed (step s 28 : No), the process returns to step s 20 and the process returns to step S 28…”).  However, Matsuura, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein the first processing circuitry is configured to control display of information indicating a relation of stacking positions between the first conveyance medium and the third conveyance medium ejected by the control of the second processing circuitry”. These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Matsuura.
With regard to claims 13-15, the claims are depending directly or indirectly from the independent Claim 12, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 3 and 12-15 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agehama (U.S. Pat/Pub No. 2022/0083294 A1) disclose an invention relates to an image forming apparatus and a non-transitory computer readable medium storing an image forming program.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675